Minich v Elliot (2022 NY Slip Op 00561)





Minich v Elliot


2022 NY Slip Op 00561


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ.


422 CA 20-01179

[*1]JACQUELINE M. MINICH AND DAVID MINICH, PLAINTIFFS-RESPONDENTS,
vJENNIFER L. ELLIOT, DEFENDANT, THOMAS E. NOWAK AND COLLEEN M. NOWAK, DEFENDANTS-APPELLANTS. 


NASH CONNORS, P.C., BUFFALO (JONATHAN D. COX OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (MAX HUMANN OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Dennis Ward, J.), entered May 18, 2020. The order, insofar as appealed from, denied the motion of defendants Thomas E. Nowak and Colleen M. Nowak for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 11, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court